Citation Nr: 1316337	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a Travel Board hearing in June 2007, but he subsequently withdrew that request and indicated that he wanted an RO hearing.  The Veteran testified at an RO hearing before a Decision Review Officer in November 2008, and a copy of that transcript has been associated with the claims file.

In March 2010 and October 2010, the Board remanded this case for further development.  In a February 2011 decision, the Board granted service connection for tinea pedis, and denied service connection for a bilateral foot/ankle disorder other than tinea pedis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court vacated the portion of the Board's decision that denied service connection for a bilateral foot/ankle disorder other than tinea pedis, and remanded it back to the Board for further action.  In October 2012, the Board remanded the issues of service connection for foot/ankle disorder other than tinea pedis for further development.  In a February 2013 decision, the Appeals Management Center granted service connection for bilateral pes cavus and noted that this was considered to be a full and final determination of this issue on appeal.  The Veteran has been silent with respect to this grant, including the disability granted (pes cavus), the evaluation assigned (10 percent) and the effective date (May 9, 2005).  For these reasons, the Board no longer considers the issue of service connection for a foot disability on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In a March 2013 statement, the Veteran contends that his ankle disorder was caused by a fall and that his fall was due to his feet problems.  Essentially, the Veteran argues that his ankle disorders are secondary to his service-connected feet disorders.  Service connection is in effect for bilateral pes cavus and tinea pedis.  The Board acknowledges that the November 2010 examiner opined that the Veteran's left ankle injury was less likely as not caused by any foot condition.  The examiner explained that the Veteran's fall was because he hit a coffee table and had a history of poor balance.  At the time of the November 2010 examination, service-connection was not in effect for pes cavus, and the November 2010 examiner only diagnosed the Veteran with neuropathy due to diabetes mellitus in the left and right foot.  During the most recent November 2012 examination, the examiner diagnosed the Veteran with bilateral pes cavus and arthritis of his feet.  The examiner opined that the ankle disorder was less likely than not incurred in or caused by in-service injury.  The examiner did not provide an opinion as to whether his ankle disorder is caused by or aggravated by his service-connected pes cavus and tinea pedis.    

Consequently, the VA examination report is incomplete.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (in assessing medical reports, if the Board finds that further evidence or clarification of the evidence is necessary for an appellate decision, the Board should remand the case).  For this reason, the Board finds that the Veteran should be afforded a VA examination for his ankle disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all VA treatment records not already associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral ankle disorder.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is requested to provide a diagnosis for any ankle disorder.  

The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral ankle disorder was caused by his service-connected pes cavus or tinea pedis.  

b.  The examiner should provide an opinion whether it is at least as likely as not that the Veteran's bilateral ankle disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected pes cavus or tinea pedis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral ankle disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pes cavus or tinea pedis. 

The examiner should comment on the Veteran's contentions that his feet disabilities make him unsteady and caused his fall.  The November 2012 examination also notes that the Veteran uses a cane.  
A complete explanation for the opinions must be provided. 

3.  The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

